Exhibit 10.1

Interim Securities Purchase Agreement

This Interim Securities Purchase Agreement (this “Agreement”) is dated September
3, 2015 and is between Guided Therapeutics, Inc., a Delaware corporation (the
“Company”), Aquarius Opportunity Fund (the “Lead Purchaser”), and each other
purchaser identified on the signature pages hereto (each, an “Interim
Purchaser”).

The parties hereto are party to the Securities Purchase Agreement, dated June
29, 2015 (the “Purchase Agreement”), pursuant to which the Company has agreed to
issue and sell, and the Lead Purchaser, the Interim Purchasers, and certain
other purchasers have agreed to purchase, shares of the Company’s Series C
convertible preferred stock (the “Preferred Stock”) and warrants to purchase
shares of the Company’s common stock (the “Warrants”).

The Interim Purchasers desire to purchase additional shares of Preferred Stock
and Warrants (the “Additional Shares” and “Additional Warrants,” respectively)
from the Company prior to the Second Closing on the terms set forth in the
Purchase Agreement. In addition, the Lead Purchaser desires to accelerate its
purchase of $750,000 of the remaining $1.5 million of Preferred Stock it is
currently scheduled to purchase at the Second Closing, and to purchase the
remaining $750,000 of Preferred Stock it is currently scheduled to purchase at
the Second Closing at a closing to occur following effectiveness of the next
Registration Statement to be filed pursuant to the Registration Rights
Agreement. In order to accomplish all of the foregoing, the parties must
(1) amend the certificate of designation governing the Preferred Stock (the
“Series C Designation”) to increase the number of authorized shares of Preferred
Stock available for issuance, (2) amend the Purchase Agreement to provide for an
interim closing for the purchase of the Additional Shares and Additional
Warrants by the Interim Purchasers and $750,000 of the remaining $1.5 million of
Preferred Stock by the Lead Purchaser, (3) amend the Purchase Agreement to
provide for an additional closing for the purchase of the final $750,000 of
Preferred Stock by the Lead Purchaser, and (4) amend the Registration Rights
Agreement to clarify the registration priority of the Registrable Securities.

Amendments to the Series C Designations, the Purchase Agreement, and the
Registration Rights Agreement each require the approval of a majority of
then-outstanding shares of Preferred Stock (or Registrable Securities (as
defined in the Registration Rights Agreement), as applicable. As of the date
hereof, the Lead Purchaser holds all of the outstanding shares of Preferred
Stock and Registrable Securities.

Therefore, the parties agree as follows:

1.                  Defined Terms. Defined terms used but not defined in this
Agreement are as defined in the Purchase Agreement.

2.                  Amendments to Series C Designation. The Lead Purchaser
hereby consents to the adoption of the following amendments to the Series C
Designation (the “Amendments”), which Amendments have been approved by the
Company’s board of directors and, at the board’s recommendation, are being
submitted for the Lead Purchaser’s approval:

(a)                Delete Section 2 of the Series C Designation in its entirety
and replace with the following:

Section 2. Designation, Amount and Par Value. The series of preferred stock
shall be designated as its Series C Convertible Preferred Stock (the “Preferred
Stock”) and the number of shares so designated shall be up to 9,000 (which shall
not be subject to increase without the written consent of all of the holders of
the Preferred Stock (each, a “Holder” and collectively, the “Holders”)). Each
share of Preferred Stock shall have a par value of $0.001 per share and a stated
value equal to $1,000 (the “Stated Value”), subject to increase as set forth in
Section 3.

(b)               Amend Section 6(c) of the Series C Designation by adding the
following sentence at the end:

This Section 6(c) shall not apply to any Holder who, immediately prior to
becoming the beneficial owner of shares of Preferred Stock, beneficially held
more than 4.99% of the Common Stock.

(c)                Delete Section 7(b)(i) of the Series C Designation in its
entirety and replace it with the following:

(i) For so long as any Preferred Stock is outstanding, if the Corporation shall
issue or sell any shares of Common Stock (as actually issued or, pursuant to
paragraph (ii) below, deemed to be issued), without the consent of the holders
of at least a majority in interest of the Preferred Stock then outstanding, for
a consideration per share less than the Conversion Price in effect immediately
prior to such issue or sale, then immediately upon such issue or sale the
Conversion Price shall automatically be adjusted to a price equal to the price
paid per share in such sale or issue.

3.                  Amendment to Purchase Agreement. Upon effectiveness of the
Amendments, the Purchase Agreement is hereby amended as follows:

(a)                Delete Exhibit A to the Purchase Agreement in its entirety
and replace it with Exhibit A attached hereto.

(b)               Amend Section 2.1(a) of the Purchase Agreement by inserting
the following as paragraph (ii) and renumbering the text currently labeled as
paragraph (ii) as paragraph (iii):

(ii) At a closing on the date designated by the Company but in no event later
than September 10, 2015 (the “Interim Closing”), the Company shall issue and
sell to each Purchaser, and each Purchaser shall purchase from the Company, the
number of shares of Preferred Stock set forth opposite such Purchaser’s name
under the heading “Interim Closing Preferred Stock” on Exhibit A hereto, along
with a Warrant to purchase the number of Warrant Shares set forth opposite such
Purchaser’s name under the heading “Interim Closing Warrant Shares” on Exhibit A
hereto (rounded up to the nearest whole share), in exchange for a payment from
each Purchaser of immediately available funds in the amount set forth opposite
such Purchaser’s name under the heading “Interim Closing Subscription Amount” on
Exhibit A hereto. The Lead Purchaser’s payment at the Interim Closing shall be
payable by wire transfer of immediately available funds and shall be distributed
as follows: (1) $150,600 to Company Counsel and (2) 67,500 to the Placement
Agent.

(c)                Further amend Section 2.1(a) of the Purchase Agreement by
deleting the second sentence in newly numbered paragraph (iii).

(d)               Further amend Section 2.1(a) of the Purchase Agreement by
inserting the following as new paragraph (iv) at the end of such section:

(iv) At a closing on the date that is five (5) Trading Days following the
effectiveness of the Registration Statement first filed after the Second Closing
(the “Third Closing”), the Company shall issue and sell to each Purchaser, and
each Purchaser shall purchase from the Company, the number of shares of
Preferred Stock set forth opposite such Purchaser’s name under the heading
“Third Closing Preferred Stock” on Exhibit A hereto, along with a Warrant to
purchase the number of Warrant Shares set forth opposite such Purchaser’s name
under the heading “Third Closing Warrant Shares” on Exhibit A hereto (rounded up
to the nearest whole share), in exchange for a payment from each Purchaser in
the amount set forth opposite such Purchaser’s name under the heading “Third
Closing Subscription Amount” on Exhibit A hereto. The Lead Purchaser’s payment
at the Third Closing shall be payable by wire transfer of immediately available
funds and shall be distributed as follows: (1) $100,000 to Company Counsel and
(2) $67,500 to the Placement Agent.

(e)                Delete Section 2.2(a)(iv) of the Purchase Agreement in its
entirety and replace it with the following:

(iv) a legal opinion of Company Counsel, dated as of the date of the Closing and
in the form attached hereto as Exhibit E, executed by such counsel and addressed
to the Purchasers receiving Preferred Stock at such Closing and covering only
those shares of Preferred Stock and Warrants to be issued at such Closing (as
well as Conversion Shares and Warrant Shares underlying such shares of Preferred
Stock and Warrants; provided that the opinions delivered at the First Closing
and the Interim Closing shall not cover the associated Conversion Shares,
Warrants or Warrant Shares, which Conversion Shares, Warrants and Warrant Shares
shall instead be covered by the opinion issued at the Second or Third Closing,
as applicable).

4.                  Lockup. The Interim Purchasers shall be prohibited from
selling any shares of the Company’s common stock issuable upon conversion of, or
as payment of dividends on, the Additional Shares, or issuable upon exercise of
the Additional Warrants (collectively, the “Underlying Shares”), until the
earlier of (a) the date that the Lead Investor holds 25% or less of the number
of shares of Preferred Stock issued and sold to the Lead Investor pursuant to
the Purchase Agreement, (b) the first date that the closing price per share of
Common Stock equals or exceeds $0.20 (appropriately adjusted for any stock
split, reverse stock split, stock dividend or other reclassification or
combination of the Common Stock occurring after the date hereof) for five
consecutive Trading Days; and (c) one year from the date of issuance of the
Additional Shares.

5.                  Registration Right Agreement. The Registration Rights
Agreement is hereby amended as follows:

(a)                The definition of “Registrable Securities” is amended to
delete references to Warrant Shares.

(b)               Section 2 is amended by adding the following new subsection
(f):

(f) Notwithstanding anything to the contrary in this Section 2, the Company
shall register all Registrable Securities in one or more Initial Registration
Statements or Remainder Registration Statements, as applicable, in the following
order of priority: (i) all Registrable Securities issuable upon conversion of,
or payment of dividends on, the shares of Preferred Stock issued at the First
Closing that have not already been registered on a Registration Statement;
(ii) all Registrable Securities issuable to the Lead Investor upon conversion
of, or payment of dividends on, the shares of Preferred Stock issued at the
Interim Closing; (iii) all Registrable Securities issuable upon conversion of,
or payment of dividends on, the shares of Preferred Stock issuable at the Second
Closing; (iv) all Registrable Securities issuable from conversion of, or payment
of dividends on, shares of Preferred Stock issuable at the Third Closing; and
(v) all remaining Registrable Securities. Further, notwithstanding anything to
the contrary in this Section 2 or in the definitions of Filing Deadline or
Effectiveness Deadline, (i) the Company shall not be required to file an Initial
Registration Statement in connection with the Interim Closing, and (ii) with
respect to the Initial Registration Statement for the Third Closing, the Filing
Deadline and Effectiveness Deadline shall be deemed to be dates that are as soon
as reasonably practicable following the Third Closing. In no event shall the
Company be obligated to register for resale Registrable Securities on any
particular Registration Statement in excess of one-third of its then-outstanding
public float (as determined in accordance with Exchange Act Rule 12b-2),
provided that nothing in this sentence shall be deemed eliminate the Company’s
obligation to register such excess Registrable Securities on one or more
Remainder Registration Statements.

6.                  Registration Rights of Underlying Shares. Notwithstanding
anything to the contrary in the Registration Rights Agreement, the Underlying
Shares shall be deemed “Registrable Securities not acquired pursuant to the
Purchase Agreement” for purposes of Section 2(a) of the Registration Rights
Agreement and, accordingly, shall be subject to removal from the applicable
Remainder Registration Statement in the order of priority set forth therein for
such Registrable Securities.

7.                  Warrants. Notwithstanding anything to the contrary in the
Purchase Agreement or form of Warrant attached thereto, Section 11 of any
Warrants issued after the date hereof shall not apply to any Holder who,
immediately prior to becoming the beneficial owner of shares of Preferred Stock,
beneficially held more than 4.99% of the Common Stock.

8.                  No Other Changes. Except as set forth expressly herein, all
terms of the Purchase Agreement, the Registration Rights Agreement and the
Warrants shall be and remain in full force and effect, and shall constitute the
legal, valid, binding and enforceable obligations of the parties thereto.

9.                  Counterparts. This Agreement may be executed in any number
of counterparts and each of such counterparts will for all purposes be deemed to
be an original, and all such counterparts will together constitute but one and
the same instrument.

[Signature Page Follows]

The parties have executed this Agreement as of the date first written above.

 

guided therapeutics, inc.

By: /s/ Gene S. Cartwright

Gene S. Cartwright

President

 

 

AQUARIUS OPPORTUNITY FUND:

By: EOS Investment, Ltd., its Investment Manager

By: /s/ Gregory Pepin

Gregory Pepin

Managing Director

 

 

 

/s/ John E. Imhoff
JOHN e. iMHOFF

 

 

 

/s/ Dolores Maloof
dOLORES mALOOF

 

 

 

/s/ Lynn Imhoff
LYNN IMHOFF

 

 

Exhibit A

Schedule of Purchasers

Purchaser Name: First Closing Preferred Stock First Closing Warrant Shares First
Closing Purchase Price Aquarius Opportunity Fund 3,334 52,642,105 $2,500,500

 

Purchaser Name: Interim Closing Preferred Stock Interim Closing Warrant Shares
Interim Closing Purchase Price Aquarius Opportunity Fund 1,000 15,789,474
$750,000 John Imhoff 400 6,315,789 $300,000 Delores Maloof 167 2,631,579
$125,000 Lynne Imhoff 167 2,631,579 $125,000

 

Purchaser Name: Second Closing Preferred Stock Second Closing Warrant Shares
Second Closing Purchase Price Series B Rollover (y/n) ProMed Partners LP 67
1,057,895 $50,250 Y David B. Musket 533 8,415,789 $399,750 Y John Imhoff 667
10,531,579 $500,250 Y Delores Maloof 136 2,147,368 $102,000 Y Ronald Hart 33
521,053 $25,000 Y Lynne Imhoff 133 2,100,000 $100,000 Y Mark Faupel 133
2,100,000 $100,000 Y The Whittemore Collection, Ltd. 133 2,100,000 $100,000 Y

 

Purchaser Name: Third Closing Preferred Stock Third Closing Warrant Shares Third
Closing Purchase Price Aquarius Opportunity Fund 1,000 15,789,473 $750,000

 